 Case 19-19601-SLM       Doc 38    Filed 07/23/20 Entered 07/23/20 11:47:30      Desc Main
                                  Document      Page 1 of 2




Our File No. 41,101-N
Rothbard, Rothbard, Kohn & Kellar
50 Park Place, Suite 1228
Newark, NJ 07102
(973) 622-7713
lawyers@rrkklaw.com
James F. Vislosky, Jr. 009201988
Attorneys for Debtors
                                            :
In Re                                       :    UNITED STATES BANKRUPTCY COURT
                                            :    DISTRICT OF NEW JERSEY
        Gaudia E. Spence and                :    CHAPTER 13
        Rowan Bowen                         :
                                            :    CASE NO. 19-19601-SLM
                                            :
                                            :    NOTICE OF MOTION TO
                    Debtors                 :    REINSTATE AUTOMATIC STAY
                                            :
                                            :    Hearing Date August 26, 2020
                                            :
                                            :    Judge: Meisel

Marie-Ann Greenberg
30 Two Bridges Road; Suite 330
Fairfield, NJ 07004

US TRUSTEE
Office of the US Trustee
One Newark Center, Suite 2100
Newark, NJ 07102
KML Law Group, P.C.
216 Haddon Avenue, Ste. 406
Westmont, NJ 08108


        PLEASE TAKE NOTICE THAT the undersigned attorneys for debtor, will apply to the

United State Bankruptcy Court, located at 50 Walnut Street, 3rd Floor, Newark, NJ 07102,

Courtroom 3A, for an order reinstating the automatic stay as to secured creditor Specialized

Loan Servicing LLC.
 Case 19-19601-SLM       Doc 38    Filed 07/23/20 Entered 07/23/20 11:47:30        Desc Main
                                  Document      Page 2 of 2



      Take further notice that on the return date of this motion, the moving party shall rely

upon the annexed certifications. No brief is necessary as there are no disputed legal issues.

      Pursuant to local rule DNJ LBR 9013-1, this motion shall be deemed uncontested

unless responding papers are filed with the Clerk of the U.S. Bankruptcy Court and served

upon the moving party seven days in advance of the scheduled hearing date stating with

particularity the basis of the opposition. Unless notified to the contrary, motions deemed

uncontested will be decided on the moving papers and no appearance will be required by the

moving party unless directed by the court.

      A proposed form of order is annexed.


                                                  Rothbard, Rothbard, Kohn & Kellar
                                                  Attorneys for Debtor

Date: July 23, 2020                          By: __/s/ James F. Vislosky, Jr.
